UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-1862


SHIRLEY ANN STEWART,

                   Plaintiff - Appellant,

             v.

ERIC HIMPTON. HOLDER, JR.; THOMAS S. WINKOWSKI; EDWIN C.
ROESSLER, Fairfax County Police Department; STACEY KINCAID, Fairfax
County Sheriff Dept.; MICHAEL L. CHAPMAN; JOHN F. KERRY, U.S.
Department of State; SARAH SALDANA, Immigration and Customs Enforcement;
STEPHEN HOLL, Metropolitan Washington Airports Authority; B. A. PITTS,
(Fairfax Sheriff), in his Personal capacity; JASON S. MANYX, (U.S. Homeland
Security), in his personal capacity; DOUG COMFORT, (Fairfax Police), in his
personal capacity; UNITED STATES OF AMERICA; JEH JOHNSON, U.S.
Homeland Security,

                   Defendants - Appellees,

             and

RONALD C. MACHEN, JR.; ALEJANDRO MAYORKAS, and Wife; JASON P.
MANYX, and Wife; IVAN D. DAVIS, and Wife; DOE ENTITIES, and others of
yet unknown; 1-100; Jane Does 1-100; DOE Corporations 1-100; DOE
Governmental; JOE TSUYI, and Wife; DOUG COMFORT, and Wife; DANA J.
BOENTE; THERESA CARROLL. BUCHANAN, and Husband; BARACK H.
OBAMA,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:16-cv-00682-TSE-JFA)
Submitted: December 28, 2017                                      Decided: January 30, 2018


Before MOTZ and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shirley Ann Stewart, Appellant Pro Se. Dennis Carl Barghaan, Jr., Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia;
Juliane Corroon Miller, Debra Schneider Stafford, HUDGINS LAW FIRM, Alexandria,
Virginia; Morris Kletzkin, I, Joseph Walter Santini, FRIEDLANDER MISLER, PLLC,
Washington, D.C.; Kimberly Pace Baucom, Assistant County Attorney, FAIRFAX
COUNTY ATTORNEY’S OFFICE, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Shirley Ann Stewart appeals the district court’s order dismissing her second

amended complaint.      We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s judgment. Stewart v. Holder, No. 1:16-cv-

00682-TSE-JFA (E.D. Va. filed July 19, 2017 & entered July 20, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3